Case 2:19-cv-03563-SPL Document 1-3 Filed 05/24/19 Page 1 of 2




           EXHIBIT 2
         Case 2:19-cv-03563-SPL Document 1-3 Filed 05/24/19 Page 2 of 2




                                GIRARDI          K EES E
                                        ,   LAWYERS




August 28, 2018




Jeff Huff                                       Via Email ih ufKajjcilfcapital. com
American Law Firm Funding, LLC
17700 N. Pacesetter Way, Ste. 104
Scottsdale, AZ 85255

Re:      Proposal

Dear Jeff:

I have a temporary resolution since I know your people get very nervous. Let's agree that
we will pay $500,000 a month on principal plus the monthly interest. First payment due
October 1st. We will clear the obligation by September, 2019.

With kind regards,



         /
THOMAS Y. GIRARDI

TVG:sf




  1126       WILSHIRE BOULEVARD • L o s ANGELES, CALIFORNIA • 900 17-1 904
               TELEPHONE: 2 1 3 - 9 7 7 - 0 2 1 1 • FACSIMILE: 2 1 3 - 4 8 1 - 1 5 5 4
                              WWW.GIRARDIKEESE.COM
